DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 8-14, 29, and 30 are allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Further, claims 23-28, previously withdrawn from consideration as a result of a restriction requirement, require the subject matter of previous claim 7, objected to as being allowable if rewritten in independent form in the previous Office action. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 9/22/2020, is hereby withdrawn and claims 6 and 23-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6, 8-14, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8-14, the prior art failed to disclose or reasonably suggest the claimed process for manufacturing a strained semiconductor device particularly characterized by causing the additional stress comprises: positioning said die within a housing opening of a housing structure at a positioning temperature, a separation gap being present between said die and said housing structure, and said housing structure having a coefficient of thermal expansion different from that of said semiconductor die; reducing the temperature down to a contact temperature, lower than said positioning temperature, at which said housing structure comes into contact with said die, and said gap reduces to zero; and reducing further the temperature down to said operating temperature so as to force said housing structure onto the die and thus cause said additional stress.
Regarding claims 23-28, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by positioning the die and the support in a housing opening of a housing structure at a positioning temperature, the housing structure having a material different from the die, a separation gap being present between the die and the housing structure, and the housing structure having a coefficient of thermal expansion different from a coefficient of thermal expansion of the die; reducing temperature down to a contact temperature, lower than the positioning temperature, at which the housing structure comes into contact with the die, and the separation gap reduces to zero; and reducing further the temperature down to an operating temperature of the semiconductor device so as to force said housing structure onto the die and thus cause additional stress on the die.
Regarding claims 29-30, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by positioning the die within a housing opening of a housing structure at a third temperature that is higher than the second temperature, a separation gap being present between the die and the housing structure, and the housing structure having a coefficient of thermal expansion different from a coefficient of thermal expansion of the die; reducing temperature down to a fourth temperature, lower than the third temperature and higher than the second temperature, at which the housing structure comes into contact with the die, and the separation gap reduces to zero; and reducing further the temperature down to the second temperature so as to force the housing structure onto the die and thus cause additional stress on the die, wherein the support includes a housing opening and the die is coupled in the housing opening of the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896